Citation Nr: 9903273	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  98-01 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected major depressive disorder with personality 
change and cognitive disorder as a result of head trauma and 
post concussional disorder, currently rated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to March 
1990.

This matter comes before the Board of Veteran's Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied an increased 
disability rating for service-connected major depressive 
disorder with personality change and cognitive disorder as a 
result of head trauma and post concussional disorder, 
currently rated as 50 percent disabling; and denied a total 
rating for compensation purposes based on individual 
unemployability.

A hearing was held on September 15, 1998, in Washington, 
D.C., before Holly E. Moehlmann, a member of the Board who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991) and who is 
rendering the determination in this case.

In a statement received by the RO in February 1997, the 
veteran claimed an increased disability rating for 
service-connected asthma as well as an increased disability 
rating for the service-connected psychiatric disorder, 
although the RO only adjudicated the latter claim.  
Therefore, the claim for an increased disability rating for 
service-connected asthma is referred to the RO for 
adjudication.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Reason for remand:  (1)  In December 1997, the RO received 
the veteran's notice of disagreement with a December 1997 
rating decision which had adjudicated an increased rating 
claim for the service-connected psychiatric disorder as well 
as a claim for a total rating based on individual 
unemployability.  However, December 1997 statement of the 
case pertained only to the claim for an increased rating.  As 
the December 1997 notice of disagreement may reasonably be 
interpreted as expressing disagreement with the denial of 
both claims, due process requires that the veteran be given a 
statement of the case on the claim for a total rating based 
on individual unemployability.

(2)  As noted in the Introduction above, the RO did not 
adjudicate a February 1997 claim for an increased disability 
rating for service-connected asthma.  Should an increased 
rating be granted for this disorder, this may effect the 
veteran's combined service-connected disability rating to an 
extent that his combined rating meets the percentage 
requirements under section 4.16(a) concerning a total rating 
based on individual unemployability.  His combined rating did 
not meet those requirements when the RO adjudicated his claim 
for a total rating based on individual unemployability, and 
therefore the RO considered that claim under section 4.16(b).  
To this extent, the pending claim for the increased rating 
for service-connected asthma is intertwined with the claim 
for a total rating based on individual unemployability 
presently before the Board on appeal, and the Board concludes 
that -- in addition to the veteran not having received a 
statement of the case on the claim for a total rating based 
on individual unemployability -- this claim must also be 
remanded so that the RO may readjudicate it after the RO 
adjudicates the claim for an increased rating for 
service-connected asthma.  Cf. Vettese v. Brown, 7 Vet.App. 
31, 34-35 (1994); Parker v. Brown, 7 Vet.App. 116, 118 
(1996).  

(3)  The veteran has submitted to the Board statements, dated 
May 1998 and September 1998, from a VA physician, Robert N. 
Rubey, M.D., concerning the severity of his service-connected 
psychiatric disorder.  Although the veteran has waived his 
right to consideration of this evidence by the RO in the 
first instance, the Board does not find that this evidence -- 
considered in light of other medical evidence of record 
pertaining to the service-connected psychiatric disorder 
which conflicts in some ways with the VA physician's findings 
and assessment -- presents a sufficient basis on which the 
Board may grant an allowance of an increased disability 
rating for the service-connected psychiatric disorder on a 
schedular basis.  38 C.F.R. § 20.1304(c) (1998).  Moreover, 
although Dr. Rubey states that the veteran's 
service-connected psychiatric disorder has "made employment 
impossible for him to maintain," the Board may not grant a 
total rating based on individual unemployability under 
section 4.16(b) because the regulation vests the authority 
for that determination in the Director, VA Compensation and 
Pension Service.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Therefore, the Board finds remand is also 
necessary for further development of the medical evidence 
pertaining to the claim for an increased rating for the 
service-connected major depressive disorder with personality 
change and cognitive disorder as a result of head trauma and 
post concussional disorder by an examiner who has reviewed 
all the pertinent medical evidence and is familiar with the 
entire medical history of this veteran's service-connected 
psychiatric disorder.

Therefore, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO must obtain all treatment 
records for service-connected asthma and 
service-connected major depressive 
disorder with personality change and 
cognitive disorder as a result of head 
trauma and post concussional disorder 
that are not already in the claims file 
and place them in the claims file.

2.  The RO must schedule the veteran for 
the types of examinations it deems 
necessary to obtain the medical 
information needed to resolve the medical 
issues raised by the veteran's claims.  
The examiners must be afforded the claims 
file and a copy of this remand for 
review.

3.  The examiners must review the medical 
history relevant to the particular claims 
as documented by the medical reports in 
the claims file -- including the service 
medical records -- and render the 
information requested below in the 
examination reports:

Asthma:

Medical information needed:  The examiner 
should state whether the veteran 
currently has asthma and, if so, whether 
the service-connected asthma is currently 
symptomatic.  In order to evaluate the 
degree of impairment resulting from the 
service-connected asthma, the rating 
board will need information about the 
following and that information must be 
included in the examination report:

(a)  forced expiratory volume in one 
second (FEV-1); or

(b)  the ratio of FEV-1 to forced vital 
capacity (FVC); or 

(c)  the examiner's opinion (not the 
veteran's history) about the frequency of 
the need, if any, for inhalational or 
oral bronchodilator therapy, i.e., 
intermittent, daily, etc.; and

(d)  the examiner's opinion about the 
need, if any, for inhalational anti-
inflammatory medication; and 

(e)  the examiner's opinon about the 
need, if any, for systemic (oral or 
parenteral) corticosteroids or 
immuno-suppressive medications and the 
frequency of the need, i.e., 
intermittent, daily, etc., and the level 
of dose required, i.e., high dose, low 
dose, etc.

If, based on review of the medical 
evidence or for any other reason, the 
examiner does not think that the symptoms 
of asthma rise to the degree of severity 
necessary for the FEV-1/FVC testing to be 
performed, the examiner should state that 
in the examination report and provide a 
complete rationale for that opinion based 
on the medical evidence including 
findings, or lack thereof, on physical 
examination.

If responses to any of the inquiries 
above cannot be stated with certainty, 
the doctor should render an opinion 
within a range of probability, if 
possible, e.g., "It is very likely 
that . . ." or "It is quite unlikely 
that . . .".  If it is impossible for 
the doctor to do more than speculate on 
any given matter, the doctor should state 
this in the examination report.  The 
doctor should provide reasons for all 
opinions rendered and conclusions 
reached, including findings in the 
medical history or by other examiners 
that the doctor finds informative, if 
any.


Major depressive disorder with 
personality change and cognitive disorder 
as a result of head trauma and post 
concussional disorder:

Summary of medical history:  Service 
dental records, dated in May 1988, show a 
notation of a "severe dental phobia".  
The veteran was referred to the Mental 
Health Clinic and a June 1988 notation 
stated, "P[atien]t states adamently that 
there is no way he will allow any medal 
(sic) objects into his mouth.  No room 
for change or flexibility."

In October 1988, the veteran was referred 
to an emergency room by supervisor and 
chaplain for complaints of marital 
conflicts and because he had stated that 
he wished he were dead.  The assessment 
was adjustment issues -- no DSM III 
diagnosis.

In December 1989 the veteran provided a 
history to examiners of having sustained 
a head trauma as a result of falling down 
a fire escape during basic training in 
1987.  The service medical records from 
1987 do not show any complaints or 
findings relevant to a head trauma or to 
a fall but show that the veteran was 
treated in December 1987 for complaints 
of pain over the eyes which extended down 
the left side of the face and ear and for 
complaints of headaches to the left side 
above the left ear.  He was treated for 
left otitis media.

Between December 1989 and March 1990, the 
veteran underwent several tests and 
examinations for complaints of headaches 
and pain down the left side of the face 
and episodes of loss of consciousness.  
He also complained of dizziness, memory 
loss, and abnormal behavior, all of which 
he attributed to head trauma.

Medical records from the veteran's period 
of service in the Naval Reserves show 
that in January 1991 he was referred to 
the Mental Health Department from an 
emergency room after reporting for an 
active duty for training cruise on-board 
ship and feeling "claustrophobic" in 
the enclosed spaces.  The report from the 
emergency room showed that the veteran 
denied previous psychiatric history 
except that, after participating in 
"clean up/recovery after plane crash" 
in October 1989, "all involved had 
[psychiatric follow up without] 
problems."  (Although service medical 
records show that the veteran was seen on 
several occasions from August 1989 to 
September 1989 in the Mental Health 
Clinic, it was for complaints of stress 
about his supervisor and problems at 
home.  There is no reference to a plane 
crash.)  At the time of the January 1991 
examination, the examiner noted that the 
veteran reported "no history of serious 
head injury".  The diagnosis was anxiety 
disorder, not otherwise specified.

VA Mental Disorders and Diseases of the 
Brain examination reports, dated May 
1995, October 1995, November 1995, 
December 1995, and November 1997 show 
that the veteran resumed reporting a 
history of a head trauma in service when 
he fell down a fire escape and that it 
"upset him greatly" to have "to clean 
up the body parts" from a plane crash in 
service and that the pilot, who was a 
friend of his, was among those killed.  

Medical information needed:  The examiner 
must review the entire medical history as 
summarized above and as documented by the 
medical records in the claims file.  The 
examiner must render a diagnosis or 
diagnoses of all psychiatric disorders 
found to exist currently.

In order to evaluate the degree of 
impairment resulting from the 
service-connected major depressive 
disorder with personality change and 
cognitive disorder as a result of head 
trauma and post concussional disorder, 
the rating board will need an assessment 
of the following functions which are 
listed in the rating criteria and that 
information must be included in the 
examination report:

(a)  thought processes or thinking 
(grossly impaired? deficiencies in?);

(b)  communication (gross impairment?);

(c)  personal appearance and hygiene 
(inability to maintain?; neglect of?);

(d)  behavior (grossly inappropriate?);

(e)  orientation in all spheres 
(disorientation to time and place?; 
spatial disorientation?);

(f)  work, family relations (deficiencies 
in?);

(g)  speech (intermittently illogical, 
obscure, or irrelevant?; circumstantial, 
circumlocutory, or stereotyped?);

(h)  affect (flattened?);

(i)  judgment (impaired?);

(j)  abstract thinking (impaired?);

(k)  mood (deficiencies in?; disturbances 
of motivation and mood?);

(l)  memory (mild memory loss (forgetting 
names, directions, recent events)?; 
impairment of short and long-term memory 
(retention of only highly learned 
material, forgetting to complete tasks)?; 
memory loss for names of close relatives, 
own occupation, or own name?);

(m)  ability to understand complex 
commands (difficulty in?).

The examiner should also state whether or 
not certain manifestations that are 
listed in the rating criteria are present 
or absent and these include:

(n)  persistent delusions or 
hallucinations;

(o)  suicidal ideation;

(p)  anxiety, suspiciousness, panic 
attacks (if panic attacks are present, 
the examiner should state how often they 
occur);

(q)  obsessive rituals which interfere 
with routine activities.

In addition, the examination report 
should include a Global Assessment of 
Functioning (GAF) score from the DSM IV 
(Diagnostic and Statistical Manual for 
Mental Disorders (4th ed. 1994) in the 
examination report with an interpretation 
by the examiner.

The examiner should also state an opinion 
as to whether the service-connected major 
depressive disorder with personality 
change and cognitive disorder as a result 
of head trauma and post concussional 
disorder symptoms alone, without regard 
to other nonservice-connected disorders, 
if any, render the veteran unable to 
work.  In rendering an opinion, the 
examiner must review and comment on the 
May 1998 and September 1998 statements of 
Robert N. Rubey, M.D., and Brooks L. 
Oglesby, R.N., that the veteran's 
"ability to function is greatly impaired 
in all aspects of his life" and that his 
"poor concentration and memory, social 
isolation and periods of rage have made 
employment impossible for him to 
maintain."

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, No. 97-78 (U.S. Vet. App. June 26, 
1998).

5.  The RO should adjudicate the claim 
for an increased disability rating for 
service-connected asthma and readjudicate 
the claims for an increased disability 
rating for service-connected major 
depressive disorder with personality 
change and cognitive disorder as a result 
of head trauma and post concussional 
disorder and for a total rating for 
compensation purposes based on individual 
unemployability considering the evidence 
in its entirety.  

The veteran should be notified of the 
decision on the increased rating claim 
for service-connected asthma.  If he 
files a notice of disagreement, the RO 
should follow its usual procedures by 
sending him a statement of the case on 
the issue.

Should the decision on the increased 
rating claim for the service-connected 
psychiatric disorder and on the total 
rating claim remain unfavorable for the 
veteran, the RO must send the veteran a 
supplemental statement of the case on the 
increased rating claim and must send a 
statement of the case on the total rating 
claim because, as the Board noted above, 
the veteran has never received a 
statement of the case on this claim and 
therefore he has never received proper 
notice of the regulations pertaining to 
this claim.  Due process requires that he 
be given notice of the regulations 
pertaining to a claim for a total rating 
based on individual unemployability.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  However, he need take 
no action unless otherwise notified.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








- 13 -


